661 F.3d 1199 (2011)
Rob BRANTLEY, Darryn Cooke, William and Beverley Costley, Peter G. Harris, Christiana Hills, Michael B. Kovac, Michelle Navarrette, Joy Psachie and Joseph Vranich, individually and on behalf of all others similarly situated, Plaintiffs-Appellants,
v.
NBC UNIVERSAL, INC., Viacom Inc., The Walt Disney Company, Fox Entertainment Group, Inc., Time Warner Inc., Time Warner Cable Inc., Comcast Corporation, Comcast Cable Communications, LLC, Coxcom, Inc., The Directv Group, Inc., Echostar Satellite L.L.C., and Cable Vision Systems Corporation, Defendants-Appellees.
No. 09-56785.
United States Court of Appeals, Ninth Circuit.
October 31, 2011.
Theo Giovanni Arbucci, Esquire, Maxwell Michael Blecher, Esquire, David Kesselman, Esquire, Courtney A. Palko, Blecher & Collins, PC, Los Angeles, CA, for Plaintiffs-Appellants.
John D. Lombardo, Esquire, Ronald C. Redcay, Esquire, Arnold & Porter, LLP, Chet A. Kronenberg, Esquire, Simpson, Thacher & Bartlett LLP, David Dinielli, Elisabeth Jill Neubauer, Glenn D. Pomerantz, Munger, Tolles & Olson LLP, Bryan Alexander Merryman, Esquire, White & Case LLP, Los Angeles, CA, Kenneth R. Logan, Esquire, Joseph F. Tringali, Esquire, Simpson, Thacher & Barlett, Peter Barbur, Rachel G. Skaistis, Cravath Swaine & Moore, LLP, New York, NY, Steven F. Cherry, Esquire, William J. Kolasky, Jr., Esquire, Partner, Wilmerhale LLP, Washington, DC, for Defendants-Appellees.
Before: CONSUELO M. CALLAHAN, and SANDRA S. IKUTA, Circuit Judges.

ORDER
The opinion filed June 3, 2011 is hereby withdrawn. The Clerk's Office is directed to reconstitute the panel by drawing a third judge.
The petitions for rehearing and rehearing en banc are denied as moot.